 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSavair Mfg. Co. and Joseph C. Hankins. Case 7-CA-13281September 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 1, 1977, Administrative Law Judge IrvingM. Herman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,1and conclusions of the Administrative Law Judge, tomodify his Remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Savair Mfg. Co.,Warren, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25. 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEIRVING M. HERMAN, Administrative Law Judge: Thiscase was heard before me on February 9-10, 1977, inDetroit, Michigan. The charge was filed by Joseph GilbertHankins, an individual, on August 18, 1976, and duly andI Certain errors in the transcript have been noted and corrected.232 NLRB No. 15timely served on Respondent. The primary issues arewhether Respondent violated Section 8(a)(1) and (4) of theNational Labor Relations Act, as amended (29 U.S.C., Sec.151 et seq.), herein called the Act, by refusing to hireHankins because of his protected concerted activitiesand/or because he had sought the assistance of theNational Labor Relations Board.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of the General Counsel and Respondent, I make thefollowing:FINDINGS AND CONCLUSIONSI. RESPONDENT'S BUSINESSRespondent is a Michigan corporation and maintains itsprincipal office and place of business in Warren, Michigan,where it is engaged in the manufacture, sale, and distribu-tion of parts for pneumatic and hydraulic control valvesand related products. During the year ending December31, 1975, a representative period, Respondent, in theregular course of its business, shipped products valued inexcess of $100,000 directly to other points in Michiganwhere they were incorporated into finished products whichwere then shipped directly to points outside Michigan bycompanies engaged directly in interstate commerce. Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsI. Hankins' prior employment by RespondentHankins worked for Respondent for a period of about 6months ending around mid-April of 1969. He was leadmanin the turret lathe or screw machine department whichincluded about two or three other employees. AroundMarch 1969, the entire department engaged in a walkout toprotest the failure to fulfill a promise of higher wages andthe hiring of a new man at a wage equal to or higher thantheirs. While the others punched out at lunchtime andremained in the parking lot beyond the lunch period,Hankins went up to the office, as their spokesman, to talkto their supervisors. He spent about an hour discussing thesituation with their immediate supervisor, Fred Popek, theengineer, Ray Neck, and Wilbur (Bud) Fisher, the generalsuperintendent and production manager, who was called inby Popek and Neck. The meeting was amicable andculminated in a 10-cent raise for the employees other thanHankins.2After the men returned, however, Popek askedHankins whose side he was on, and shortly thereafteranother man was hired at what Hankins believed was ahigher rate than his and for the purpose, Hankins believed,of taking his job. Hankins testified that one of the2 No explanation appears for the absence of a raise for Hankins.156 SAVAIR MFG. CO.employees was fired about a week after the walkout, butFisher testified that none of the men were disciplinedbecause of the walkout. Fisher did testify as follows,Q. What was the result of your discussion with Mr.Hankins?A. We settled the thing in question, the amountsand so on that the men wanted.Q. Did you have any feeling as to whether-strikethat. What was your reaction to the matters that heraised, the wages and the complaints that he raised?A. I had no reaction other than if they had aproblem, I would like to have them come in and talk itover and let's get it straightened out. They didn't haveto go as far as they did.The turret lathe department makes parts for the rest ofthe shop, so that a tieup in production there affects theproduction of the whole shop. Around early April in 1969,Hankins decided to quit Respondent's employ because ofthe hire of the man he thought was slated for his job. Atthat time Hankins was averaging about 56-58 hours aweek. He testified that he informed Popek of his intentionto seek another job and to leave as soon as he found one;and that Popek said that was fine with him, and then wenton vacation. About a week later, Hankins located a job andadvised Neck, who was then filling in for Popek, that hewould be leaving the next day.3Fisher testified withoutobjection that Popek (apparently no longer in Respon-dent's employ), from whom he learned 2 or 3 days later ofthe quit, "was a little unhappy. He give (sic) him nonotice." 4From the time Hankins left Respondent until August1976 Hankins spent no time as a turret lathe operator. Atfirst he did other mechanical work, but since July 1970 heengaged in the business of supplying Christmas trees andfirewood.2. Hankins' 1976 applicationOn August 2, 1976, Hankins telephoned Respondent forthe purpose of obtaining a job.5He talked with CarrollBridgeman who had apparently succeeded to Popek'sposition but had not known Hankins during his prioremployment there. In answer to Hankins' inquiry, Bridge-man, who had authority to screen out applicants, acknowl-edged that they were hiring turret lathe operators. Hankinssaid he had worked there before but quit, and Bridgemansaid he would check Hankins' record and return the call.Bridgeman called Hankins at his home about an hour ortwo later.6According to Hankins, Bridgeman said that therecords showed Hankins had been terminated and thatafter talking to Neck he did not want to hire Hankins. Hedeclined to tell Hankins what Neck had said, stating thatthat information was confidential, and, in response to3 Hankins added on cross-examination, without contradiction, first, thathe "[Plrobably," and then, that he definitely, had earlier given Neck thesame kind of notice he had given Popek. Neck. still in the companyhierarchy, did not testify.4 If not hearsay, this last was an inference from the fact (if his furthertestimony is credited) that Popek never notified him that Hankins wasleaving, although a supervisor would ordinarily bring such information tohis attention.Hankins' statement that he had not been terminated buthad quit, Bridgeman said "that wasn't the issue." Accord-ing to Bridgeman, after examining the company records heconsulted Neck who informed him that Hankins wasLane's son-in-law and "That rang a bell"; he recalledLane's having complained to him about Hankins in casualconversation over the past 2 or 3 years, as follows:Q. (By Mr. English) Mr. Bridgeman, will you tell usplease what you recall at that moment Mr. Lane hadtold you in the past about his son-in-law Mr. Hankins?A. That they had worked together at one time andthat his son-in-law had been let go or fired from the jobfor punching in and then leaving the place of employ-ment without telling the supervisor or without punchingout, and this is why he was discharged, meaning, in myestimation, that the man was untrustworthy, that if hewould punch in, that was one of the impressions that Igot from talking to Charley.Q. What other impression did you get?A. That his son-in-law was lazy, would not go outand seek employment.Q. Why? Tell us what specifics were related, notthe conclusions.A. One thing he told me his son-in-law had a lot oforders to chop wood, and he would not do it. He just letit go and slide and they could use the money but hewould not chop the wood or cut the wood or whateverhe was supposed to do and deliver it. This was on oneoccasion he mentioned this to me.Q. Was there any indication of any hostilitybetween Mr. Lane and Mr. Hankins?A. Yes, there was. Mr. Lane told me on more thanone occasion that he would quit our employment if hehad to work with his son-in-law again.Accordingly, Bridgeman testified, he told Hankins in thesecond conversation that it would not be worth his while tocome down and fill out an application, that he did notbelieve he wanted him as an employee because "I didn'tcare to hire problems or trouble and to me he presented aproblem"; he did not recall any protest from Hankins orthat Hankins asked him what he meant by calling Hankinsa problem or trouble, and while he did not explain theterms to Hankins, what he had in mind was the fact thatHankins did not get along with Lane, Lane's account ofHankins' loss of a job because of the punching-in episode,and Hankins' having quit Respondent when he was neededin 1969. Bridgeman denied that the 1969 walkout hadplayed any part in his decision to tell Hankins on August 2that it would be futile to file an application although headmitted that he had learned about the walkout that day5 Hankins' father-in-law, Charles (Chuck) Lane. who was also a turretlathe operator and who did not get along with Hankins. had informed himthat Respondent was hiring turret lathe operators.6 Hankins' call had been made from a friend's house. The friend, whomHankins described as a practical joker. had told Hankins after the call thathe had taped the conversation. Hankins did not know whether he had or notbut mentioned the matter to Lane who apparently related it in turn toRespondent.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen "[slome of the men mentioned it and so did Ray[Neck]" in the course of his inquiries concerning Hankins.7On August 6, Hankins called Bridgeman to say that hehad talked to people at the Labor Boardsand been advisedthat he had a right to know why he was not being hired. Hetestified that Bridgeman said that he had been told byNeck that Hankins had "missed a lot of work," that hedenied it, and Bridgeman advised him not to cause anytrouble and that he could get a better job elsewhere. Healso testified that he again raised the question of "termina-tion" on his record and that Bridgeman said that the termwas probably used only to designate his last day ofemployment. Bridgeman testified that Hankins insisted inthis conversation that the reason he was not being hiredwas his involvement "in some incident there at the plant,"i.e., the walkout, that Bridgeman replied "that was thefarthest reason of all," and that when Hankins continuedto argue about it, he hung up on him. Hankins' testimonywas that the walkout was not discussed in this conversationbut the next day when he again called Bridgeman,9and thefollowing ensued:A. I called Mr. Bridgeman and I said, "I'd like toget my record straightened out," and he said, "Look,Joe, I was nice enough to call you the first time, but Iwas aware of the problem that Fred had with thewalkout when I come over to this shop, and I don'twant to hire a problem."And I said something to the effect that I didn't causethe walkout, I believe in that conversation I said that.And he said, "Well, I just don't want to hire a laborproblem," he said, "but I'll give you a good recommen-dation to get another job if you don't cause any trouble.But if you do, well, I can't."On August 9 Hankins called Eugene Wolfbauer, Respon-dent's vice president and told him that Bridgeman did notwant to hire him because he felt the walkout had beenHankins' fault. According to Hankins, Wolfbauer said,"Well, you more or less stuck you neck out and got it cutoff," Hankins said, "Well, yes," and Wolfbauer said,"Well, we have it on record who caused the protest, let mecheck it out and I'll get back with you." Wolfbauer'saccount of the conversation was that he told Hankins thathe did not remember him or the walkout; that Hankinsthen asked him to talk to Bridgeman about giving him ajob; and that he promised to pull Hankins' file and "I toldhim I would review his record, I would have a look at it,and I would see the conditions of him leaving thecompany." According to Wolfbauer, he also asked Han-kins what he had been doing in the interim and Hankinsreplied that he had been in "the landscaping business andchopping wood and so on." Hankins did not recalldiscussing this subject, but both agreed that Wolfbauerpromised to call Hankins back.On August I I Hankins went down to the shop. He wentto the office of Ray Neck with whom Bridgeman waslunching. He introduced himself and, according to histestimony, asked Bridgeman if the walkout was the reason7 On cross-examination, Bridgeman changed "some" to "one."g In his conversations with the Company he referred to the Board as theFair Labor Relations Board.he would not hire him, to which Bridgeman responded,"Yes, I don't want to hire a problem"; that he protestedthat the walkout had not been his fault and he had merelyacted as the men's spokesman; that he told them he hadbeen informed by people at the Labor Board that thewalkout could not be used as a reason for rejecting him;that Bridgeman suggested he fill out an application andtold him that his old application would not suffice; that hetold Bridgeman that Gordon of Fairlane Tool, where hehad gone to work after quitting Savair in 1969, would givea good recommendation, and Bridgeman said he would goover to his office in the adjoining building and callGordon; that after Bridgeman left, Neck asked Hankinswhat he was going to do about his problem, and he repliedhe would try to work it out himself but, failing that, hewould take it to the Board; that he then went over to theother building to get the application; that Bridgeman methim there and told him he had talked with Gordon whosaid that Hankins had missed 8 days in 8 months; thatHankins asked whether that was the reason he was notgoing to hire him and Bridgeman replied, "That's reasonenough"; that they then got into an argument withHankins charging Bridgeman with violating his rights andsaying he would see Bridgeman in court with the Board,and Bridgeman replying that Hankins had violated hisrights by taping the phone conversation; that Bridgeman,who had a blank application in his hand, told him to fill itout but that "it wouldn't do me any good"; that he grabbedthe application from Bridgeman's hand and took it homewhere Lane told him that night to fill it out and submit itbecause it would be considered fairly.Bridgeman's version of the August 11 events was thatHankins commenced the conversation in Neck's office bystating he had come to tell his "side of the story"; thatwhile Hankins then proceeded to deny responsibility forthe walkout, Bridgeman shrugged his shoulders and said itdid not matter to him, that the walkout did not interest himand that if Hankins wanted to "he could go right next doorand get an application over there"; that about 10-15minutes later, after he had returned to his office, he wascalled by Ann Glavin, the office secretary, to come to thefront office to see a man who had refused to fill out anapplication and asked to see him; that when he got there hefound Hankins "in a noisy, shouting mood"; insisting thatfilling out an application would be useless, and they couldnot refuse to hire him because of the walkout; that he inturn became angry and lost his temper "and I told him,well, you have to fill out an application. I said I can't doanything for you unless you fill out an application. Heprovoked me further. I told him I had already known thathe missed quite a bit of time" at Fairlane Tool, and that hewould have to fill out an application or leave, at whichpoint Hankins took the application.Glavin, the secretary, testified that she called Bridgemanto come up front because Hankins had refused to fill out anapplication and asked to see him, and that when Bridge-man appeared, they argued about the application, Hankinssaying that Respondent already had one on file and did not9 Bridgeman recalled only one conversation with Hankins betweenAugust 2 and August I I, but he placed that on a Saturday about 4 days afterthe initial contact.158 SAVAIR MFG. CO.need another, but that he finally took one and left.Although she could "hear the whole conversation" betweenthe two "very well," her testimony is silent about thewalkout and about Hankins' work at Fairlane. She alsofailed to corroborate Bridgeman's testimony of anotherapplicant's presence in the office or waiting room at thetime. She testified that when Bridgeman came in he calledHankins by name, and that she recognized the name"[f]rom doing payroll." Hankins firmly denied "refus[ing]to fill out an application at any time." 10Hankins completed the application at home that nightbut "messed [it] up," and returned the next day, August 12,for another which he obtained from Glavin and filled outat the plant. Meanwhile, earlier that morning, Fisher, whoby this time was in semiretirement, had come to the plant.He testified that at about 7:45 a.m., about 10 minutes afterhis arrival, Bridgeman, after talking with him about a newmachine they had, reported to him the events of thepreceding day, which he in turn immediately passed on toWolfbauer together with his recommendation not to hireHankins." Glavin called for Bridgeman to come to theoffice to see Hankins, and it was at that time thatBridgeman went to Fisher's office, explained what hadhappened the previous day and "dumped the matter in[Fisher's] lap." Both of them went to the conference roomto meet with Hankins. Bridgeman testified that this wasstill in the morning. Fisher testified, however, that themeeting occurred in the afternoon and was immediatelypreceded by a second visit from Bridgeman who informedhim of Hankins' presence and asked him to accompanyhim because Bridgeman did not wish to handle thesituation himself in view of "this problem" he hadindicated that morning.The meeting proceeded more amicably than had beenexpected. Hankins and Bridgeman exchanged apologies fortheir prior conduct and shook hands. Fisher testified thathe was aware before the meeting started that Hankins had"threat[ened]" to go to the Labor Board.'2 Hankinsapparently raised the subject of the walkout, asking Fisherif he remembered the incident, and, according to him,Fisher said "that wasn't the issue" but that he recalled thatHankins had been the spokesman. Hankins furthertestified that Fisher added that the fact that Hankins hadgone to the Labor Board could affect his employmentbecause the men might bring him their problems; and thatBridgeman stated that he couldn't walk through the shopwithout the men making some kind of remark about takinghim to court, and that "We had trouble with the [Labori' The testimony of Respondent's witnesses suggests no explanation forthe unlikely sudden outburst by Hankins who had only just left Neck for theexpress purpose of obtaining the application which filing until that dateBridgeman had admittedly indicated would be futile." "The only reason" for this recommendation "was due to the trouble[Hankins ] had caused" on the I I th.12 He stated that he had been informed, inter alia, that Glavin had beenone of those so threatened. Her testimony contained no reference thereto.11 Bridgeman. ;hough present, gave no testimony concerning the detailsof the meeting, confining himself to his having entrusted the matter at thatpoint to Fisher.14 Fisher testified that he believed that despite Hankins' mistake ofleaving the Company when he was badly needed, they had rehired peoplebefore who had made mistakes, and he felt that Hankins could he broughtback and given a trial. Wolfbauer confirmed that Respondent has no firmpolicy against rehiring employees who are discharged or quit.Board] before, but we can get out of it, but it's a lot ofpaperwork we don't need." Fisher denied ever saying thatHankins would not be considered for employment becausehe had complained to the Board. According to him,however, Hankins himself said that he would not press thematter before the Board and that any statements to thecontrary had regrettably been made in anger.i3Fisher and Bridgeman asked Hankins if he could handlethe job in view of his absence from that type of work sincehis last employment and whether he could work nights, andwere reassured on that score, which was importantbecause, as Fisher testified, Respondent "really did needhelp" at that time. The meeting concluded with Fisher'spromise to have Vice President Wolfbauer get back to him.As of that time, according to their respective testimony,Hankins expected to be hired and Fisher intended to makesuch a recommendation to Wolfbauer.14Fisher, however, according to his testimony, "didn't getthe time" to contact Wolfbauer until the followingafternoon, August 13. Meanwhile, on the morning of the13th, Wolfbauer had called Hankins and, according toHankins, told him that he had quit and been replaced andthere was no reason to take him back. Hankins testifiedthat Wolfbauer then abruptly hung up.'5Wolfbauer'sversion of this call was that he told Hankins he would notbe hired because of his unreliability as manifested by hishaving quit on short notice at a time when his help wasneeded. In any event, Hankins called Wolfbauer back,'6and told Wolfbauer that other men who had quit had beenrehired and he wanted to know why he would not beconsidered; and, according to Hankins, Wolfbauer repliedhe did not wish to waste more time discussing it, that he feltthat Hankins might have "other motives" for wanting towork there.7Hankins said he had not been responsible forthe 1969 walkout, the other men having merely chosen himas their spokesman, whereupon Wolfbauer admittedlyasked, "didn't they ask you to be their leader, and he saidyes."According to Wolfbauer's direct examination, his judg-ment not to hire Hankins had followed receipt of, andrested upon, Glavin's report that Hankins had quit afterworking there about 6 months; Neck's report aboutHankins' involvement in the 1969 walkout and that thequit had been on a couple of hours' notice, therebydisrupting the work schedule; Bridgeman's report of hisinitial phone conversation with Hankins in which Hankinshad allegedly protested against having to file a newi5 Hankins had tned to get Wolfbauer on the phone about twice betweentheir earlier conversation and August II but had been unable to reach him.Wolfbauer testified on cross-examination that the purpose of such calls was"to tell him that I had looked over his file and that I would not give him hisjob back." Despite suggestions by counsel on redirect that this determina-tion was merely "some tentative conclusion" or "some decision," Wolfbaueracknowledged that he had indeed "made up [his I mind" by that time.iS Hankins testified it was within 10 minutes of the first call. Wolfbauertestified it was in the afternoon.17 Wolfbauer testified that Hankins opened the conversation by sayinghe had been "unprepared" for Wolfbauer's earlier call, and that this raised asuspicion in Wolfbauer's mind that Hankins was taping the conversationHankins testified that he had not used "those words" or anything to theeffect that he was not prepared for the earlier call but that he did say that hewanted some explanation beyond Wolfbauer's curt statement.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication, and Bridgeman's report of Lane's statementabout taped conversations; and the events of August 1 I.1Indeed, Wolfbauer testified specifically that the events ofAugust 11 affected his decision. But while admitting thatFisher's adverse recommendation on the 12th had thusconfirmed his judgment19 Wolfbauer testified that he didnot know what he would have done if Fisher had made afavorable recommendation.20In disavowing either thewalkout or Hankins' going to the Board as a motive fordenying his rehire, he testified as follows in respect to thewalkout:Q. What, if any, effect did that have on yourdecision to hire or not hire Mr. Hankins?A. I couldn't even remember the incident. I had tokeep recalling it, and I had to think back in time. It wasan incident where it was not significant, and I wasn'teven involved in it.However, Wolfbauer acknowledged on cross-examina-tion that in his September 20 affidavit given to the Boardagent during the investigation he had stated as the onlyreason for not hiring Hankins that "he had quit withoutnotice and was unreliable"; and that in fact, as indicatedsupra, his decision had been reached prior to learning ofHankins' visit of August 11 and without the benefit ofFisher's adverse recommendation but was based on whatNeck had told him which included Hankins' involvementin the walkout.When Fisher did get around to seeing Wolfbauer on theafternoon of the 13th, testified Fisher, Wolfbauer told himthat he had turned Hankins down, and Fisher made nomention of his change of mind as a result of his meetingwith Hankins on the 12th because he felt that Hankins'rejection was now "a completed matter." Hankins thereaf-ter delivered a letter to Fisher requesting reconsideration ofhis application in preference to his pressing the instantproceeding because, according to the letter, "All I wantedwas a job, I don't want to cause any unnecessary trouble ortime." Fisher transmitted the letter to the main office, butHankins never received a response.B. Concluding Findings1. The meritsThis case turns on credibility, I find Hankins' testimonymore credible than that of Respondent's witnesses. I wasparticularly impressed with the fact that, notwithstanding18 On cross-examination Wolfbauer testified he had learned of theseevents from Bridgeman. He was confused, however, as to the number andtimes of his conversations with Bridgeman, and he ultimately admitted thathe had not talked with Bridgeman on the 11 th. Wolfbauer acknowledged onredirect examination that the information concerning the events of the I 1thhad come from Fisher on the 12th.'9 On redirect Wolfbauer testified that if Hankins had been hired hewould have had to work directly under Bridgeman.20 Fisher testified that Respondent had never rejected an applicant hehad recommended for hire.21 I note, specifically, the failure to call Neck to dispute Hankins' versionof the notice that he was quitting in 1969. The failure to impeach Hankins'denial that he was collecting unemployment insurance; the absence ofevidence to contradict Hankins' testimony-indeed Fisher's corroborationthereof-that no other employees were present when Hankins acted as theemployees' spokesman during the 1969 walkout; the failure to produce Laneminor variances, he essentially clung to his account despitea cross-examination repeatedly marked by insinuations offalsehood based on innuendo usually signaling forthcom-ing evidence from Respondent that never eventuated.21Incontrast, as indicated by the foregoing factual reciting, notonly is the testimony of each of Respondent's witnessesinconsistent in material respects with that of his associ-ates,22but Wolfbauer's testimony in particular is a mass ofinternal contradictions in its essentials. That Respondentengaged in no other unfair labor practices is a factor to beconsidered in determining the likelihood of its havingcommitted the instant ones. But unless Hankins' cleartestimony is discredited, that Respondent's agents indicat-ed their displeasure over his participation in the walkoutand gave him impermissible reasons for rejecting his jobrequest, the violations must be found. On the entire record,I see no basis for not believing him. On the contrary, I findcorroborative of his version some elements in Respondent'sown testimony.Respondent's contention that Hankins' reliance wasupon an incident long forgotten does not fit this record.Despite the fact that the walkout occurred in 1969, Fisherremembered it, including Hankins' role as spokesman andthe details involved in resolving the underlying dispute.And Fisher's recollection was apparently one of resentmentover the resort to the walkout-"They didn't have to go asfar as they did." Moreover, Neck's recollection of the eventwas sufficient for him to mention it to Wolfbauer, if indeedWolfbauer needed reminding. In response to Wolfbauer'squestion whether Neck knew Hankins, according toWolfbauer's own testimony, Neck recalled just threethings: Hankins had done good work in the screw machinedepartment; he "had been involved" in the walkout; andhe had quit work on a couple of hours' notice. When, intheir second conversation of August 13, Hankins sought tobelittle his role in the walkout, Wolfbauer admittedly said,"Didn't [the other employees] ask you to be their leader?"In light of this, I find Wolfbauer's protestations that he"couldn't even remember" the walkout and that theincident "was not significant" less than compelling. Thisconclusion is buttressed by the numerous other inconsis-tencies in Respondent's position and evidence.Wolfbauer started out by professing to have relied onevery factor that might conceivably have furnished groundfor rejecting Hankins. Only when confronted with hisaffidavit23to the effect that the single reason he had givenHankins was his having quit on short notice did Wolfbauerconcede that at least some of the factors initially citedto impeach Hankins; the utter lack of substance to the alleged suspicionconcerning the taping of phone conversations-not only does the very factthat Hankins mentioned the incident to Lane tend to rule out any basis forsuspicion in view of the ill feeling between them, but if there had been someinsidious purpose, it is hardly likely that Hankins would have hadBridgeman call him back at his own home rather than at his friend's or inlieu of Hankins' calling Bridgeman again.22 1 note especially the events of August 12, including the discrepanciesbetween Bridgeman's testimony and that of Fisher as to the occasion forinforming Fisher of the occurrences of the 11th, and the time of theirmeeting with Hankins. From Bridgeman's account, it would have beenimpossible for Fisher to have contacted Wolfbauer prior to meeting withHankins, as Fisher testified and Wolfbauer implicitly confirmed.23 Made barely 5 weeks after the event and some 5 months before thehearing herein.160 SAVAIR MFG. CO.could not possibly have entered into his decision which hadindeed been reached prior to the occurrence of theseevents. And yet, Respondent's brief not only continues tocite factors which Wolfbauer's testimony ultimately disa-vowed but even adds others which Wolfbauer had neverclaimed to rely on.24Thus, nowhere in Wolfbauer'stestimony does he suggest a linkage between the decisionnot to hire and Hankins' 6-year absence from the trade, orHankins' alleged statement that he had been unable to getalong with Popek, or the fact that his hire would have puthim under Bridgeman,25or that Lane may have thoughtHankins lazy and unreliable and had allegedly said hewould never work with Hankins.26Nor can I accept Fisher's testimony concerning hisfailure to carry out his averred intention to revise hisrecommendation to Wolfbauer following the meeting withHankins on August 12. Wolfbauer had never ignored arecommendation from Fisher to hire an employee. Fisherhad every reason to believe 1hat Wolfbauer had acted inthis case, at least in part, on the basis of his recommenda-tion. To treat Wolfbauer's report that he had rejectedHankins as afait accompli, despite Fisher's knowledge thatWolfbauer had had his adverse recommendation beforehim when he telephoned Hankins, I find too strange tocredit, particularly in view of Fisher's awareness thatRespondent "really did need help" at that time. Fishercertainly had nothing to lose by simply informing Wolf-bauer that "the only reason" for his adverse recommenda-tion had vanished. Indeed, in all the circumstances, hewould have been uncharacteristically derelict in his duty toRespondent by withholding the new information. I believeeither that he did in fact convey it before or afterWolfbauer's call to Hankins, but that it was decided tostand by the decision not to hire Hankins; or alternatively,that he did not transmit the information because he knewthat it could not have caused Wolfbauer to change hismind. But if the reason for Hankins' rejection had merelybeen his precipitous quit, as Wolfbauer testified, Fishermight have reminded him of his having once rehired, evenover Fisher's objection, "a man [who] had been firedsometime before that for not reporting for work, stayingaway from work, and he was warned a number of times."I credit Hankins, particularly noting the absence oftestimony by Neck, that Hankins gave fair notice of hisquit in 1969 and that Respondent had no reason to believe24 Respondent's propensity for exaggeration is also manifested elsewherein its brief, as e.g., by its attribution to Hankins, "before he has anyindication that he may be rejected," of "frequent contacts with NLRBstaff," notwithstanding his first contact with the Board was precipitated byBridgeman's phone call on August 2, telling Hankins not to bother fillingout an application because he was not wanted; or by its reference to Glavin,still Respondent's secretary, as "a totally independent witness," and again"an independent and obviously unbiased witness" (ibid).25 This was mentioned for the first time on Wolfbauer's redirectexamination, and, as stated, without making the connection. If Wolfbauerhad claimed this as a basis for rejecting Hankins, the record does notsupport it. Bridgeman and Hankins had composed their differences on the12th, and there is no evidence that Bridgeman disagreed with Fisher'sexpressed view that Hankins should have been hired.26 I specifically discredit the alleged statements that Lane would neverwork with Hankins. I note not only Respondent's failure to call Lane as awitness but the fact that it was Lane who informed Hankins of theavailability of the job in question. I credit Hankins as to this, as I also do histestimony that Lane told him to fill out the application. I deem it a fairotherwise. But even if I did not credit Hankins in thisregard I would find Wolfbauer's declared reason for nothiring him a screen for the real reasons, at least one ofwhich I find to be his leadership role in the walkout. Thisafter all, had been a subject to Hankins' conversations withRespondent's entire hierarchy, and the fact that Hankinsmay have been the one to raise it does not detract from itssignificance.27Moreover, Neck had mentioned the walkoutto both Bridgeman and Wolfbauer when they consultedhim about Hankins' application.2 And Bridgeman admit-tedly told Hankins he did not want to hire "a problem." Icredit Hankins' testimony that Bridgeman said "laborproblem."I further find that Respondent's determination not tohire Hankins was motivated in part by Hankins' resort tothe Board, as evidenced by Fisher's and Bridgeman'sremarks to Hankins on August 12. Wolfbauer must also bedeemed to have known to Hankins' invocation of Boardhelp since Hankins had advised Bridgeman, as early asAugust 6, of information he had already obtained from theRegional Office. Respondent's contention that it "had noknowledge or belief that [Hankins] would file charges"with the Board is sheer nonsense. It rests on two points,first, that "as of August 31," Hankins undated letter toFisher "reinforced his earlier statements that he was notthreatening to file charges ...and would not do that...." (ibid),' and second, that Hankins "by his ownadmission never, at any time referred to the NLRB butrather to the 'FAIR LABOR RELATIONS BOARD,' "and that inview of the proliferation of government agencies "andparticularly various labor law boards including the agencyadministering the Fair Labor Standards Act," the GeneralCounsel failed to meet his burden in this regard. As to thefirst point, the so-called "earlier statements" consist of asingle statement attributed to Hankins by Fisher at theAugust 12 meeting which Hankins denied making. Butmore important, the date August 31, which Fisher testifiedhe stamped on the letter, is virtually incredible on its facein the context of this case. Not only do the contents of theletter support Hankins' testimony that it antedated thecharge,29which was filed on August 18, but the service ofinference that, despite the animosity between them, Lane's concern for thewelfare of his daughter's family was an ovemding consideration. In anyevent, it does not appear that Wolfbauer knew anything whatever aboutLane's opinion of Hankin's reliability or Lane's alleged unwillingness towork with Hankins.27 Indeed, despite Hankins' testimony that he raised the matter withWolfbauer, the latter testified that he might have raised it himself28 At least one employee had also mentioned the walkout to Bndgeman.29 The letter reads in full as follows:Dear Mr. Fisher,In regards to my refused employment at Savair.I do not want to get into a personality assination contest withanyone at Savair. I have talked with the people at the Fair LaborRelations, and they have talked with the company attorney. The FairLabor Relations wants me to file an affirmation so that they can sendinvestigators to the shop.But before I do that, I want to appeal to you again to talk with me(Continued)161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charge by registered mail on August 20,30 utterlyprecludes Respondent's contention. Respondent's secondpoint enjoys no greater credence. It misstates the records inasserting that Hankins "never, at any time referred to theNLRB," for the letter just discussed specifically mentionsthe "N.L.R.B." in the same context as it does the "FairLabor Relations Board." To suggest, as does Respondent,despite its background of prior litigation with the Board,that it could have been so confused as to lack "knowledgeor belief" of Hankins' intention to invoke the protection ofthis Act is nothing short of preposterous.Accordingly, the refusal to hire Hankins, in addition toviolating Section 8(aX)() of the Act, violated Section8(a)(4). General Nutrition Center, Inc., 221 NLRB 850, 855(1975); Mitsubishi Aircraft International Inc., 212 NLRB856, 866 (1974); cf. N.LR.B. v. Scrivener, 405 U.S. 117(1972).2. Procedural contentionsa. Section 10(b)Respondent urges the 10(b) limitations period as a bar tothis proceeding, citing Bryan Manufacturing Co.31 Thecontention plainly lacks merit. Obviously, it can have nopossible application to the 8(a)(4) aspect of the case whichinvolves no events antedating the 6-month period. As tothe other facet, the contention is specious. I would havesupposed it to be beyond cavil that an employer'sstatement to an employee at the time of discharge (withinthe 6-month period) that he is being fired for havingengaged in protected activity a year earlier is not within thebar. That is essentially what we have here. This is at worst acase where anterior events are "utilized to shed light on thetrue character of matters occurring within the limitationsperiod," which the statute does not bar. Bryan, at 416. It ismost certainly not a case "inescapably grounded on eventspredating the limitations period" (id. at 422) or even onewhere "the evidence in fact marshalled from within the sixmonth period is not substantial, and the merit of theallegations in the complaint is shown largely by reliance onthe earlier events" (id. at 421).b. Production of statementsEqually unmeritorius is Respondent's contention that itwas not afforded sufficient time at the hearing to examineHankins' statements given during the course of theinvestigation. At 11:25 a.m. Respondent's counsel, whowas accompanied by cocounsel, requested "approximately2 hours" to study the three statements in question. Theytotaled 40 pages, about half typewritten and half single-about this matter. All I wanted was a job. I don't want to cause anyunnecessary trouble or time.If you don't want to talk to me and you feel there is nothing to say.Then I will have no other choice but to go to the N.L.R.B. If I feltthat I wasn't a good machine operator and I couldn't do the job, Iwould forget the whole thing. However, I have been working onmachines since I was 16 years old. And I have the ability. And I feel thereasons you don't want to hire me have nothing to do with my ability.And if I can't be judged on my ability then I might as well throwaway the time I spent learning.Because I won't be able to use it.spaced longhand. The witness' direct examination hadconsumed only 14 double-spaced pages of the typewrittentranscript of testimony. I recessed the hearing until 1 p.m.for lunch and counsel's examination of the statements, andat his request authorized him to remove the statementsfrom the hearing room for this purpose. Upon reconveningat I o'clock, counsel requested "additional time." I offeredhim 5 minutes and denied his request for "at least anotherhalf hour" which he further stated was "only minimal."Compliance with such tactics can result only in stoppingthis agency from conducting its legitimate business.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6). and (7) of the Act.2. Respondent violated Section 8(a)(1) and (4) of theAct by refusing to hire Joseph Gilbert Hankins on andafter August 2, 1976, because he had engaged in activityprotected by Section 7 of the Act and sought to invoke theBoard's jurisdiction.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom and, because the violations herego to the very heart of the Act, from violating the Act inany other manner. Moreover, in order to effectuate thepolicies of the Act, my recommended Order will requireRespondent to offer employment to Hankins in the job heapplied for or in a substantially equivalent position, and tomake him whole for any loss of earnings he may havesuffered as a result of the discrimination against him bypayment to him of a sum of money equal to that which hewould have earned from August 2 to the date of a validoffer of employment, less net earnings during such periodto be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962). I shall alsorecommend the usual posting of notices.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER32The Respondent, Savair Mfg. Co., Warren, Michigan, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:Thank you,Joseph G. Hankins30 Evidenced by the return receipt.31 Local Lodge No. 1424, International Association of Machinists, AFL-CIO [Bryan Manufacturing Co.] v. N.L R. B., 362 U.S. 411 (1960).32 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.162 SAVAIR MFG. CO.(a) Denying employment to any applicant for engagingin any activity protected by the National Labor RelationsAct.(b) Discriminating against any applicant for employmentto discourage the filing of charges or giving evidence underthe National Labor Relations Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Joseph Gilbert Hankins employment in theposition for which he applied or in a substantiallyequivalent position, and make him whole for any loss ofpay he may have suffered by reason of the discriminationagainst him in the manner set forth in the section of thisdecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its plant in Warren, Michigan, copies of theattached notice marked "Appendix."33Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.33 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deny employment to any applicant forengaging in any activity protected by the NationalLabor Relations Act.WE WILL NOT discriminate against any applicant foremployment to discourage the filing of charges orgiving evidence under the National Labor RelationsAct.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL offer Joseph Gilbert Hankins immediateemployment with backpay.SAVAIR MFG. CO.163